OPINION — AG — PERSONAL PROPERTY WHICH IS SUBJECT TO A LEASE AGREEMENT BETWEEN BANK, AS LESSOR, AND A NON BANKING BUSINESS ENTITY OR INDIVIDUAL, AS LESSEE, IS NOT EXEMPT FROM PERSONAL PROPERTY AD VALOREM TAXATION UNDER 68 O.S. 1971 2370 [68-2370], WHERE THE LESSEE SHALL BECOME OR HAS THE OPTION TO BECOME THE OWNER OF THE PROPERTY FOR NO ADDITIONAL CONSIDERATION OR FOR NOMINAL CONSIDERATION WITHIN THE MEANING OF 12A O.S. 1971 [12A-1971], 1-201(37) (2) LESSEES OF NON EXEMPT PERSONAL PROPERTY HAVE AN AFFIRMATIVE DUTY UNDER 68 O.S. 1971 2433 [68-2433] AND 68 O.S. 1971 2434 [68-2434], TO FILE AN EDITION OF SUCH PROPERTY WITH THEIR COUNTY ASSESSOR, AND TO FURNISH TO THE COUNTY ASSESSOR, UPON REQUEST, ALL INFORMATION WHICH MAY REASONABLY BE DEEMED NECESSARY TO ENABLE COUNTY OFFICIALS TO ASSESS THE PROPERTY OF SUCH TAXPAYER. (3) COUNTY ASSESSORS ARE REQUIRED TO LIST ALL NON EXEMPT PERSONAL PROPERTY ON JANUARY 1 OF EACH YEAR. THEY ARE REQUIRED TO INCLUDE SUCH PROPERTY ON THE ASSESSMENT ROLLS DELIVERED TO COUNTY BOARD OF EQUALIZATION AND TO ENTER IT ON THE TAX ROLLS AS SOON AS PRACTICABLE, BUT NOT LATER THAN OCTOBER 1 OF EACH YEAR. 68 O.S. 1974 Supp., 2427 [68-2427](A); 68 O.S. 1971 2459 [68-2459] AND 68 O.S. 1971 2471 [68-2471] AND 68 O.S. 1979 Supp., 2472 [68-2472] [68-2472] (4) COUNTY ASSESSORS AND THEIR DULY APPOINTED AND AUTHORIZED DEPUTIES HAVE THE AUTHORITY TO EXAMINE ANY PERSON UNDER OATH IN REGARD TO THE AMOUNT AND VALUE OF THAT PERSON'S PROPERTY; AND IF ANY SUCH PERSON, OR ANY OFFICIAL, EMPLOYEE OR AGENT OF SUCH PERSON, FAILS OR REFUSES, UPON PROPER REQUEST, TO PERMIT THE INSPECTION OF ANY PROPERTY OR THE EXAMINATION OF ANY BOOKS (PUBLIC RECORD), RECORDS OR PAPERS, ALL BOOKS, RECORDS AND PAPERS RESPECTING THAT PERSON'S PROPERTY ARE SUBJECT TO LAWFUL DISCOVERY PROCESSES. CITE: 68 O.S. 1971 2433 [68-2433], 68 O.S. 1971 2370 [68-2370], 68 O.S. 1974 Supp., 2435 [68-2435] (JOHN PAUL JOHNSON) 68 O.S. 2459 [68-2459], 68 O.S. 2370 [68-2370](B), 68 O.S. 2371 [68-2371] (B),  12A O.S. 2-401 [12A-2-401](1), 68 O.S. 2427 [68-2427](A)